Citation Nr: 1614102	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-18 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to August 1980 and from March 1982 to March 1984.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are duplicative of the evidence in the VBMS claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, the Veteran has indicated that the service treatment records associated with the claims file are incomplete.  See December 2008 written statement; July 2012 substantive appeal.  On review, it appears that there may be outstanding, relevant service treatment records, as detailed in the directives below.  While the case is on remand, the AOJ should also secure any outstanding service personnel records.

In addition, the Veteran has not been afforded a VA examination in connection with this claim.  He has contended that certain in-service circumstances and symptoms were early manifestations of his sleep apnea diagnosed in a December 2007 private sleep study (approximately one year prior to his claim).  In this regard, he has indicated that he was disciplined during service for being late to formation and sleeping on post.  See, e.g., December 2008 written statement; July 2012 substantive appeal.  He has also indicated that he was exposed to chemicals due to his in-service duties as a motor vehicle operator in the motor pool and experienced nasal congestion and sinus problems that continued after service.  See, e.g., August 2009 written statement.  He has also submitted lay statements from individuals who recall him snoring during service.  See December 2008 written submissions.

The Veteran's service treatment records do show complaints of sinus congestion and nasal drainage with diagnoses of sinus congestion and upper respiratory infections.  See November 1982, January 1983, and February 1984 service treatment records.  His service personnel records show that he was counselled for being continuously late for work and formations and that he was found sleeping on his post.  See July 1983 and August 1983 service personnel records.  The service personnel records and DD 214s further confirm that he served as a motor vehicle operator.

Based on the foregoing, there is evidence that the Veteran may have a current diagnosis of sleep apnea that is related to his military service, and a VA examination and medical opinion are needed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service treatment records and service personnel records with the claims file.

It is noted that the claims file contains copies of the Veteran's service records, including service personnel records submitted by the Veteran; however, it appears that the service treatment records may be incomplete, as there are no medical records from the Veteran's first period of service from 1977 to 1980.  The Veteran has indicated that these records are incomplete.  See December 2008 written statement; July 2012 substantive appeal; see also October 2012 VA memorandum.  Therefore, an additional attempt to obtain such records should be made.
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleep apnea that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements.

The Veteran has contended that certain in-service circumstances and symptoms were early manifestations of his sleep apnea diagnosed in a December 2007 private sleep study.  In this regard, he has indicated that he was disciplined during service for being late to formation and sleeping on post.  See, e.g., December 2008 written statement; July 2012 substantive appeal.  He has also indicated that he was exposed to chemicals due to his in-service duties as a motor vehicle operator in the motor pool and experienced nasal congestion and sinus problems that continued after service.  See, e.g., August 2009 written statement.  He has submitted lay statements from individuals who recall him snoring during service.  See December 2008 written submissions.

The Veteran's service treatment records do show complaints of sinus congestion and nasal drainage with diagnoses of sinus congestion and upper respiratory infections.  See November 1982, January 1983, and February 1984 service treatment records.  His service personnel records show that he was counselled for being continuously late for work and formations and that he was found sleeping on his post.  See July 1983 and August 1983 service personnel records.  The service personnel records and DD 214s confirm that he served as a motor vehicle operator.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current sleep apnea manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


